My reasons for dissent from the conclusions of the majority upon the issue first discussed in the opinion are as follows:
The controlling question is one of jurisdiction to grant the relief prayed for by appellee Gilmore.
All political rights are derived from the Constitution or Statutes, or from both those sources. If, by article 3173 of our Statutes, the Legislature intended to deny to the state executive committee of a political party the authority to nominate a candidate for office under circumstances alleged in the present suit, and if the purpose of that Statute was to permit any and all candidates to make the *Page 127 
race for such an office, untrammeled by such a nomination, yet the statutory rights thus given to appellee, and other candidates in the same situation, are none the less political by reason of the fact that they are conferred by Statutes.
The power vested in Judges of district and county courts by article 4643 to grant writs of injunction relate only to suits within the jurisdiction of said courts, and the general jurisdiction of the district court is prescribed in chapter 3, tit. 34, of the Statutes. Those jurisdictional statutes refer alone to civil suits. In the absence of some special provision of the Statutes to the contrary, the character of such suits is determined by the common law, which is adopted by Statutes of this state, and it is well settled by the common law that civil demands do not include demands for the enforcement of political rights. City of Dallas v. Consolidated St. Ry. Co., 105 Tex. 337, 148 S.W. 292; Harding v. Commissioners' Court, 95 Tex. 175, 66 S.W. 44; McDonald v. Lyon, 43 Tex. Civ. App. 484, 95 S.W. 67; Walls v. Brundidge, 109 Ark. 250,160 S.W. 230, Ann.Cas. 1915C, 980.
Hence the writer is of the opinion that even though article 3173 of the Statute be given the interpretation invoked by appellee, the district court in which this suit was instituted had no jurisdiction of it, and that the judge thereof had no authority to grant the writ of injunction.